DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	The amendment filed March 8, 2022 has been received and considered for examination.  Claims 1-24 are presently pending with claims 1-9 rejected and 10-24 being withdrawn.    Rejoinder of claims 10-24 will be considered upon allowance of claims 1-9.  

Response to Arguments
3.	Applicant’s arguments, see page 1, filed March 8, 2022, with respect to the 112(b) rejections, have been fully considered and are persuasive in view of the claim amendments filed therewith.  The rejection of claims 408 under 35 U.S.C. 112(b) has been withdrawn. 

4.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.   

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (US 2004/0009091 A1) (hereafter “Deal”) in view of Japanese publication (JP 2000-139838 A – English language machine translation provided).
	Regarding claims 1 and 4-5, Deal discloses an endoscope system (32) comprising; at least one channel (channel of endoscope 26) which may be contaminated in use (see fig. 5; para [0030]), and an ultraviolet probe (fiber optic cable 28) configured to move through the at least one channel and emit UV radiation to the inner wall of the channel (see para [0030]-[0036]; figures 5-7).   However, Deal does not appear to disclose that the channel of the endoscope comprises an inner wall of the at least one channel formed of a material having properties capable of photocatalysis.   
JP2000-139838 A discloses an endoscope (1) that has an inner channel (channels 6, 7, 8, 9) coated with a titanium oxide photocatalyst (see para [0009] and [0019] of the English translation) so that the inner channels can be decontaminated when exposed to UV light which in turn activates the photocatalyst for improved disinfection and removal of organic contaminants from the channels.   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscope system of Deal and form the inner wall of the channel in the endoscope from a material such as a titanium dioxide coating having photocatalytic properties as taught by JP2000-139838 A, in order to improve overall disinfection of the channels by using the UV light to activate the photocatalyst and decompose and remove organic contaminants,. 


7.	Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Japanese publication (JP 2000-139838 A – English language machine translation provided) as applied to claim 1 above, and further in view of Bedwell et al. (WO 2012/177803 A1).
Regarding claims 2-3, Deal in view of JP 2000-139838 A is set forth above with regards to claim 1 but does not appear to explicitly disclose that the channel wall of the endoscope is made of plastic which is compounded with the photocatalyst.  
Bedwell et al. disclose a catheter that may be formed by coextruding a polymeric material with a titanium oxide photocatlayst, or by coating the surface of the catheter with a photocatalyst, so that the formed catheter includes antimicrobial properties (see page 23, line 5 to page 24, line 16; page 14,lines 10-15).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscope of the combination of Deal and JP 2000-139838 A and form the endoscope body by mixing the polymeric material with the titanium oxide photocatalyst and extruding the tube that forms the endoscope, as suggested by the tubular medical device of Bedwell et al.  The combination would have been obvious as the combination of Deal and JP 2000-139838 A and the invention of Bedwell et al. are directed to tubular medical devices insertable into the body and both desire to eliminate contamination of the inner channels of the tubular medical instruments using titanium oxide photocatalysts.  
	Regarding claims 6-7, Deal in view of JP 2000-139838 A is set forth above with regards to claim 1 but does not appear to explicitly disclose titanium oxide in anatase modification or anatase-rutile mixture.   Bedwell discloses that photocatalytic titanium oxide exhibits greater photoactivity when used as an anatase-rutile mixture (see page 15).   
	Therefore, it would have been obvious ton one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Deal and JP 2000-139838 A and use an anatase-rutile mixture of titanium oxide as the photocatalyst as taught by Bedwell et al. in order to provide an increased photocatalytic effect.  

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Japanese publication (JP 2000-139838 A – English language machine translation provided) as applied to claim 1 above, and further in view of An et al. (Derwent Abstract of KR 2005080596).
	The combination of Deal and Japanese publication (JP 2000-139838 A) is set forth with regards to claim 1 above, but does not appear to disclose a UV stabilizer or a thermostabilizer.  An et al. disclose a photocatalyst binder composition for plastics that comprises a photocatalyst and a UV stabilizer, wherein the UV stabilizer prevents deterioration of the photocatalytic film formed on the plastic (see Derwent Abstract).  
	Therefore, it would have been obvious ton one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Deal and JP 2000-139838 A and include a UV stabilizer in the photocatalytic coating as taught by An et al. in order to prevent deterioration of the photocatalytic coating by UV light.  

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Japanese publication (JP 2000-139838 A – English language machine translation provided) and Bedwell et al. as applied to claim 2 above, and further in view of Sakai et al. (US 2016/0246049 A1).  
	The combination of Deal, Japanese publication (JP 2000-139838 A), and Bedwell et al. is set forth above with regards to claim 2.  However, neither Deal, Japanese publication (JP 2000-139838 A) or Bidwell et al. disclose a plastic that is flexible polyether ketone or polyamide.  
	Sakai et al. discloses an endoscope (2) having a multi-lumen tube (70) that is made of a flexible resin such as polyamide to provide a tube that has increased flexibility (see para [0041]-[0043]; figs 5-7).   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope of Deal and use a polyamide as the plastic material of the endoscope tube in order to provide an endoscope with increased flexibility as taught by Saka et al.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/SEAN E CONLEY/Primary Examiner, Art Unit 1799